EXHIBIT 10.50

LOGO [g168660ex50.jpg]

March 30, 2010

Dr. Manish Singh, CEO

ImmunoCellular Therapeutics, Ltd.

21900 Burbank Boulevard

Woodland Hills, CA 91367

Dear Dr. Singh:

The purpose of this agreement (the “Agreement”) is to set forth the terms and
conditions pursuant to which Gilford Securities, Inc. (“Gilford”) shall act as
advisor and placement agent for ImmunoCellular Therapeutics, Ltd. (the
“Company”). Gilford shall act on a non-exclusive basis as an advisor and
placement agent for introducing the Company to institutional healthcare-focused
investors, potential strategic investors/partners/acquirors and other potential
investors in connection with a proposed placement (the “Private Placement”) of
equity securities (the “Securities”) of the Company, potential partnering
transactions, potential strategic investments and potential merger and
acquisition opportunities. The gross proceeds from the Private Placement are
proposed to be up to $15 Million. The terms of such “best efforts” Private
Placement, including the identified use of proceeds, closing conditions and the
Securities to be issued shall be agreed to by the Company in its sole
discretion. The term of this engagement, unless extended by the Company and
Gilford in writing, shall be six (6) months from the date of this Agreement.

The parties hereto hereby agree that the Company shall pay to Gilford the fees
and compensation set forth below if there is any closing and funding of an
equity financing, (including without limitation the Private Placement) for the
Company (a “Financing”), a partnering transaction or a merger or acquisition
transaction within eighteen (18) months of the date of this Agreement with any
investors or strategic investors/partners/acquirors to whom the Company was
introduced by Gilford or who was contacted by Gilford and who in each such case
was identified in advance by Gilford to the Company and as to who the Company
agrees in writing have been introduced by Gilford for the Private Placement or
for a strategic transaction or merger or acquisition (“Investors”), regardless
of whether this Agreement was previously terminated.

In consideration of the services rendered by Gilford under this Agreement, the
Company agrees to pay Gilford the following fees and other compensation with
respect to Financing amounts and proceeds from strategic transactions, mergers
and acquisitions provided by Investors:



--------------------------------------------------------------------------------

IMMUNOCELLULAR THERAPEUTICS, LTD.      MARCH 30, 2010   

(a) a cash fee payable immediately upon the closing and funding of any placement
of preferred stock, common stock, convertible debt or convertible preferred
stock, or any other form of common stock-linked security equal to [7.0%] of the
gross proceeds of such transaction plus warrants to purchase a number of shares
of common stock of the Company equal to [7.0%] of the common shares or common
share equivalents issued in any such financing at an exercise price equal to the
Company’s then current stock price;

(b) a cash fee equal to 5% of the aggregate transaction value on any acquisition
of the Company;

(c) a cash fee equal to 5% of the gross proceeds to the Company from any
partnering transaction, including all up-front payments, milestones and any
other pre-commercialization payments to the Company made in conjunction with
such partnership other than research and development funding payments, as, when
and if received by the Company;

(d) reimbursement of all direct out-of-pocket expenses on a monthly basis, such
expenses not to exceed an aggregate of $4,000 without the written acceptance of
the Company; and

(e) all amounts payable hereunder, with the exception of the reimbursement of
out-of-pocket expenses, shall be paid to Gilford out of an attorney escrow
account at the closing or by such other means acceptable to Gilford.

The Company may apply the $10,000 retainer paid to Gilford pursuant to the
October 13, 2009 engagement agreement between the parties to any fees payable to
Gilford under this Agreement upon the closing of any Financing.

Gilford represents and warrants to, and covenants with, the Company as follows:

(a) None of Gilford, its affiliates or any person acting on behalf of Gilford or
any of such affiliates has engaged or will engage in any general solicitation.

(b) Gilford will use its best efforts to conduct the offering and sale of
Securities so that Securities are sold in a transaction or series of
transactions exempt from registration under the Securities Act.

(c) Gilford will send materials related to the Financings only to persons that
Gilford reasonably believes are “accredited investors” (as defined under Rule
501(a) of the Securities Act).

(d) Gilford agrees that, except as otherwise required by law, regulation or
court order or as contemplated by its engagement hereunder, the non-public
Information furnished to Gilford by the Company shall be held by Gilford as
confidential.

(e) Gilford is registered with FINRA and holds all federal and state licenses or
registrations required to conduct its activities as contemplated by this
Agreement.

 

2 of 5



--------------------------------------------------------------------------------

IMMUNOCELLULAR THERAPEUTICS, LTD.      MARCH 30, 2010   

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of law principles.

The Company and Gilford hereby agree to the terms and conditions of the
Indemnification Agreement attached hereto as Appendix A with the same force and
effect as if such terms and conditions were set forth at length herein.

This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to its subject matter and there are no agreements or
understanding with respect to the subject matter hereof which are not contained
in this Agreement. This Agreement may be modified only in writing signed by the
party to be charged hereunder.

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.

 

Very truly yours, GILFORD SECURITIES, INC. By:   /s/ Robert Maley   Robert
Maley, President Date: 4/5/2010

 

ACCEPTED AND AGREED TO: IMMUNOCELLULAR THERAPEUTICS, LTD. By:   /s/ Manish Singh
  Dr. Manish Singh, CEO Date: 4/12/2010

 

3 of 5



--------------------------------------------------------------------------------

IMMUNOCELLULAR THERAPEUTICS, LTD.      MARCH 30, 2010   

 

APPENDIX A

INDEMNIFICATION AGREEMENT

Appendix A to Letter Engagement Agreement (the “Agreement”), dated March 30,
2010 by and between ImmunoCellular Therapeutics, Ltd. (the “Company”) and
Gilford Securities, Inc. (“Gilford”).

The Company agrees to indemnify and hold Gilford and its affiliates, control
persons, directors, officers, employees and agents (each an “Indemnified
Person”) harmless from and against all losses, claims, damages, liabilities,
costs or expenses, including those resulting from any threatened or pending
investigation, action, proceeding or dispute whether or not Gilford or any such
other Indemnified Person is a party to such investigation, action, proceeding or
dispute, arising out of Gilford’s entering into or performing services under
this Agreement, or arising out of any matter referred to in this Agreement. This
indemnity shall also include Gilford’s and/or any such other Indemnified
Person’s reasonable attorneys’ and accountants’ fees and out-of-pocket expenses
incurred in such investigations, actions, proceedings or disputes which fees,
expenses and costs shall be periodically reimbursed to Gilford and/or to any
such other Indemnified Person by the Company as they are incurred; provided,
however, that the indemnity herein set forth shall not apply to an Indemnified
Person where a court of competent jurisdiction has made a final determination
that such Indemnified Person acted in a grossly negligent manner or engaged in
willful misconduct in the performance of the services hereunder which gave rise
to the loss, claim, damage, liability, cost or expense sought to be recovered
hereunder (but pending any such final determination the indemnification and
reimbursement provisions hereinabove set forth shall apply and the Company shall
perform its obligations hereunder to reimburse Gilford and/or each such other
Indemnified Person periodically for its, his or their fees, expenses and costs
as they are incurred). The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with any act or omission to act
as a result of its engagement under this Agreement except for any such liability
for losses, claims, damages, liabilities or expenses incurred by the Company
that is found in a final determination by a court of competent jurisdiction to
have resulted from such Indemnified Person’s breach of this Agreement or gross
negligence or willful misconduct.

If any action, suit, proceeding or investigation is commenced, as to which
Gilford proposes to demand indemnification, it shall promptly notify Company in
writing and Company shall have the right to assume the defense of such action.
If Company assumes the defense, an Indemnified Person shall have the right to
retain counsel of it own choice to represent it; however, the fees, expenses and
disbursements of such counsel shall be borne by the Indemnified Person. It is
also understood and agreed that if Company does not elect to assume such
defense, Company shall not, in connection with any one such action or separate
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable for the reasonable fees
and expenses of more than one counsel for Gilford and all other Indemnified
Persons combined, which counsel shall be mutually agreed upon by Company and
Gilford.

 

4 of 5



--------------------------------------------------------------------------------

IMMUNOCELLULAR THERAPEUTICS, LTD.      MARCH 30, 2010   

 

If for any reason, the foregoing indemnification is unavailable to Gilford or
any such other Indemnified Person or insufficient to hold it harmless, then the
Company shall contribute to the amount paid or payable by Gilford or any such
other Indemnified Person as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company and its shareholders on the one hand and Gilford or any
such other Indemnified Person on the other hand, but also the relative fault of
the Company and Gilford or any such other Indemnified Person, as well as any
relevant equitable considerations; provided that in no event will the aggregate
contribution by Gilford and any such other Indemnified Person hereunder exceed
the amount of fees actually received by Gilford pursuant to this Agreement. The
reimbursement, indemnity and contribution obligations of the Company hereinabove
set forth shall be in addition to any liability which the Company may otherwise
have and these obligations and the other provisions hereinabove set forth shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, Gilford and any other Indemnified
Person.

The terms and conditions hereinabove set forth in this Appendix A shall survive
the termination and expiration of this Agreement and shall continue indefinitely
thereafter.

 

GILFORD SECURITIES, INC. By:   /s/ Robert Maley   Robert Maley, President

 

ACCEPTED AND AGREED TO: IMMUNOCELLULAR THERAPEUTICS, LTD. By:   /s/ Manish Singh
  Dr. Manish Singh, CEO

 

5 of 5